Citation Nr: 0407480	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.  

2.  Entitlement to an effective date prior to July 2, 1999, 
for service connection for bilateral tinnitus and bilateral 
hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse and G.H.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had recognized service from February 1960 to 
August 1960.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time (the Board has 
noted the veteran's contention that the whole process is 
cumbersome and hard to understand, as a result, the Board 
will attempt to explain the situation as best as possible).  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for bilateral 
tinnitus and assigned a 10 percent disability evaluation, 
effective July 2, 1999.  An NOD was filed in October 2001, an 
SOC was issued in July 2002, and a timely substantive appeal 
was received in September 2002.  Consequently, this issue is 
before the Board.

Earlier, the veteran filed a NOD in February 2001 to a 
December 2000 rating action (of which the veteran was 
notified by letter on December 15, 2000) that granted service 
connection and assigned an initial noncompensable rating for 
bilateral hearing loss, effective July 2, 1999.  A statement 
of the case (SOC) was issued in May 2001 but a timely 
substantive appeal was not received within one year of 
notification of the December 2000 rating.  Consequently, this 
issue is not before the Board.    

In the October 2001 NOD to the rating action being appealed 
in this case, the veteran made reference to the effective 
dates for service connection for bilateral hearing loss and 
bilateral tinnitus.  However, the rating action appealed did 
not address the effective date for service connection for 
bilateral hearing loss.  At the July 2003 hearing, the 
veteran again raised the matters of the effective dates for 
service connection for bilateral hearing loss and bilateral 
tinnitus, and also claimed entitlement to a compensable 
rating for his bilateral hearing loss.  

The October 2001 NOD was timely for the purpose of initiating 
appeals as to the effective dates for service connection for 
bilateral tinnitus and bilateral hearing loss.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2003); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only 
consist of a writing which expresses disagreement with an 
RO decision).  And where, as here, a veteran files an NOD and 
the RO has not issued an SOC, the claims must be remanded to 
the RO for issuance of an SOC instead of merely referring the 
claims there.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, the claims for effective dates prior to July 
2, 1999, for service connection for bilateral tinnitus and 
bilateral hearing loss will be REMANDED to the RO following 
the ORDER for appropriate disposition, including issuance of 
an SOC, prior to further appellate review. 

The new claim for a compensable disability evaluation for 
bilateral hearing loss is referred to the RO for initial 
consideration.  


FINDINGS OF FACT

1.  The veteran has a 10 percent rating for his bilateral 
tinnitus, which is the highest possible schedular rating for 
this condition; and, as a matter of law, separate 10 percent 
ratings are not assignable for tinnitus in each ear.  

2.  The veteran's service-connected bilateral tinnitus is not 
shown to cause marked interference with employment, require 
frequent periods of hospitalization or to otherwise present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The claim for an initial schedular rating higher than 10 
percent for bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003).  

2.  An extraschedular rating, in excess of the current 10 
percent schedular rating, for bilateral tinnitus is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

In the present case, the VCAA took effect after the veteran 
had filed his initial claim on July 2, 1999.  But the VCAA 
applies to claims, as here, filed prior to its November 9, 
2000, effective date if VA had not decided the claim before 
that date.  See VAOPGCPREC 7-2003.  The claim for service 
connection for bilateral tinnitus was granted in the April 
2001 rating action but the veteran was not informed of the 
VCAA until the RO sent a letter in October 2002 informing him 
of the VCAA.  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  Assuming, 
without conceding, the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

Here, private clinical records from several sources have been 
obtained and the veteran was afforded a VA audiology 
examination in November 2000.  He also testified, with 
others, in support of his claim before the undersigned Acting 
Veterans Law Judge in July 2003.  At that time he 
acknowledged that all available clinical records had been 
obtained (page 17 of the transcript of that hearing).  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying his 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-RO-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a) (West 2002), all questions in 
a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
October 2002 letter was not given prior to the RO 
adjudication of the claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to the veteran.

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

The October 2002 VCAA letter explained the duty to notify 
and assist, as well as the evidentiary requirements relating 
to an extraschedular rating.  In the letter, the RO asked 
the veteran to provide the names and addresses of any 
medical care providers who had furnished treatment for his 
tinnitus, and asked him to tell it about any additional 
information or evidence he wanted the RO to obtain.

The RO's October 2002 letter thus provided the information 
specified by Quartuccio and, in its comprehensive and case 
specific listing of the types of evidence the veteran could 
provide, met Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even 
though the letter did not use such exact language.  See 
Pelegrini, 17 Vet. App. at 422.

Moreover, all the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. at 
564; Bernard v. Brown, 4 Vet. App. at 393-394'; see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all of Pelegrini's content 
requirements is harmless.  

Lastly, in a recent precedent opinion of the VA General 
Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  See VAOGC 1-
2004 (the Court's statements in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1(2002); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.)  

38 C.F.R. § 4.87, Diagnostic Code 6260 provides for a 10 
percent evaluation for recurrent tinnitus.  Note 1 to 
Diagnostic Code 6260 states that a separate evaluation of 10 
percent may be assigned for recurrent tinnitus, for 
combination with the evaluations of disabilities under 
Diagnostic Codes 6100, 6200, 6204 or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  Note 2 provides that only a single 
evaluation will be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note 3 provides that objective tinnitus is not to be rated 
under Diagnostic Code 6260 but is evaluated as part of the 
underlying condition causing it.  Note 3 also states that 
objective is that in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic.  

Analysis

The veteran's service medical records (SMRs) are negative for 
complaints of tinnitus and the earliest evidence of tinnitus 
is the report of that symptom by a Dr. Wilson in August 2000, 
many years after service.  The Board notes that the veteran 
also complained of tinnitus on VA audiology examination in 
November 2000 when the examiner opined that it was at least 
as likely as not that acoustic trauma from inservice 
artillery could have caused the tinnitus.  There is no 
medical or even lay evidence that the veteran's tinnitus is 
"objective" within the meaning of Note 3 to Diagnostic Code 
6260.  Thus, the evaluation of tinnitus has always been 
difficult.  

In a precedent opinion, VAOPGCPREC 2-03, the VA General 
Counsel held that Diagnostic Code 6260 as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10-percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head, and that separate ratings for tinnitus for each 
ear may not be assigned under Diagnostic Code 6260 or any 
other diagnostic code.  See 38 C.F.R. § 14.507(b) (General 
Counsel precedent opinions binding on the Board).  Effective 
June 13, 2003, VA amended Diagnostic Code 6260 by adding a 
note that provides that a claimant is only entitled to "a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  68 Fed. 
Reg. 25,822, 25,823 (2003).  Accordingly, as a matter of law, 
separate scheduler ratings of 10 percent may not be assigned 
for tinnitus of each ear.  Generally see Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Since the veteran has been in receipt of the highest 
schedular rating possible for tinnitus, there is no 
possibility of assigning staged ratings within the holding in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Because in this case the veteran may not receive a schedular 
rating in excess of 10 percent, the only possible method by 
which an evaluation greater than 10 percent may be assigned 
is on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) (2003) provides that ratings shall be 
based as far as practicable, upon the average impairment of 
earning capacity with the additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The veteran has not been hospitalized on account of tinnitus 
and has not received treatment for it.  In fact, he has 
stated, and the Board concedes, that at this time there is no 
effective treatment for tinnitus at this time.  Statements in 
August 2000 from the veteran's sister and son address the 
severity of his service-connected hearing loss but do not 
mention his tinnitus or any impairment that it might cause in 
his employment.  A November 1999 statement from a former 
employee attests to the veteran's hearing difficulty and that 
the veteran would often ask people to repeat themselves.  
However, it too makes no mention of the veteran's tinnitus.  

The evidence concerning the interference with the veteran's 
employment cause by tinnitus is reflected in his July 2003 
testimony.  At that time the veteran reported that as a 
result of impairment from a combination of his hearing loss 
and tinnitus he was unable to communicate effectively with 
customers, either on the phone or in person (pages 4 and 5 of 
the transcript).  He testified that he had lost potential 
customers in his self-employment finishing hardwood floors 
and at times had misunderstood customers such that he had 
placed the wrong coloring on their floors or had been unable 
to follow directions to a customer's residence.  He also 
testified that he had had to bring others with him to 
communicate with customers, since customer communication was 
a very large component of his work (pages 10 through 12 of 
the transcript).  

On the other hand, the veteran also testified that his spouse 
handled all work-related phone calls (pages 4 and 5, and page 
14).  Also, he testified that the tinnitus bothered him the 
most when he was alone and his mind was not focused on 
something (pages 4 and 5).  The corollary to this is that 
when his mind is focused on something, such as his work, it 
does not bother him as much.  Moreover, the thrust of the 
veteran's testimony was that his difficulty communicating 
with others either over the phone or in person was especially 
acute when speaking to a man who spoke softly or to women who 
spoke in a high-pitched tone (page 9).  In other words, it is 
the impact of his hearing loss, more than his tinnitus, which 
appears to impair him in his work.  The veteran's testimony 
before the Board also suggests to the undersigned that it was 
his hearing loss that was causing the veteran the majority of 
his difficulties.  

Based on the above, the Board concludes that the disorder has 
not caused marked interference with the veteran's employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  

Here, at the hearing the veteran gave no specific example in 
which he had lost time from work, a promotion or otherwise 
was adversely impacted in a financial manner by his bilateral 
tinnitus.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Since the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for an initial rating higher than 10 percent for 
the bilateral tinnitus is denied.  


REMAND

Where, as here, a veteran files an NOD and the RO has not 
issued a SOC, the claim must be remanded to the RO for 
issuance of an SOC, as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the 
claims for an effective dates prior to July 2, 1999, for 
service connection for bilateral tinnitus and bilateral 
hearing loss must be remanded to the RO for appropriate 
disposition, including issuance of an SOC, prior to further 
review. 

Accordingly, these remaining claims are remanded to the RO 
for the following development and consideration:  

Send the veteran an SOC concerning the issues of 
his purported entitlement to an effective date 
prior to July 2, 1999, for service connection for 
bilateral tinnitus and bilateral hearing loss.  
He must be advised that a timely substantive 
appeal, such as a VA Form 9 or equivalent 
statement, must be submitted in response to the 
SOC to "perfect" an appeal to the Board 
concerning these issues.  He also must be advised 
of the time period in which to perfect an appeal.  
And if, and only if, a timely appeal is perfected 
as to these claims should they be returned to the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



